Lawrence, Judge:
When the above-enumerated appeals for a reappraisement were called for hearing, there was no appearance on behalf of plaintiff. Counsel for defendant moved to dismiss said appeals on the gound of lack of prosecution.
Rule 5 of the rules of this court provides in part:
* * * Where the plaintiff, petitioner, or appellant, or his attorney, in a case does not appear when the same is called, and after the opposite party has had opportunity to present evidence on the issues, it shall be deemed submitted and shall be decided by the court on the record as it appears therein.
In conformity with the requirements of the above-quoted rule, I have examined the papers in these appeals for a reappraisement and find nothing therein contained which would disturb the presumption of correctness attaching to the appraiser’s action.
The motion of defendant to dismiss the appeals for lack of prosecution is denied, and I find and hold the proper values of the merchandise in issue to be the values found by the appraiser.
Judgment will be entered accordingly.